Title: To Thomas Jefferson from Joseph Carrington Cabell, 4 January 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
4th Jan: 1821.
I thank you sincerely for your letter of Dec: 25th which I found here on my arrival on 30th Indisposition confined me in Williamsburg rather longer than I expected when I last wrote you. Since my arrival I have been incessantly engaged on the subject of the University. We have a powerful combination to oppose, & the result is extremely doubtful. If you will examine the enclosed Resolutions of Mr Griffin you will find them drawn with great art; and on full consultation, I have   put forth boldly the doctrine relative to the old charters, which I announced to you and Mr Madison at the Spring meeting, and to the Board in the autumn. It seems to be spreading rapidly among our friends, and doubtless disconcerts our enemies. My time is spent entirely in endeavoring to rekindle the flagging zeal of our friends, to drill them on the subject, & to prepare them well for the struggle. I fear Johnson may be averse to go with us in the attempt to annex terms of admission to the Colleges. He is expected to-day. But all the rest are for it. And I hope he will join. My health is not good owing to a bad cold: and I beg you to excuse the manner in which I write. Rest assured that my best exertions will be used to carry the appropriation, and if we fail, the opposition shall feel our strength. Could you point my attention to any tract on the policy of the new charters in preference to the old. I am now endeavoring to shake the Wm & Mary party by offering the Lower Country an equal participation in the Academical fund (hereafter to be distributed) leaving   Wm and Mary out of the System. The leaders of that party were not prepared for this, and will try to divert the funds to the College. But I think we will disconcert  their combination by this proposition. Mr Watkins of Prince Edward has resigned, and Mr Richard Venable, a man of talents & influence, offers in his place. Doddridge is with the opposition. Blackburn has gone home, for a season. It is reported he is against us: but I hope not. Bassett, Griffin, Smith, Garland, Miller, Doddridge—are leaders on the other side. You may rest assured that every exertion will be made to keep down the University: and you must be prepared for a failure this session. We hope to get $50,000; but that is extremely doubtful. I find my collections of documents and my knowledge of facts of great use to me at this time. I have shewn your last letter to Mr Miller and he is satisfied as to that point. Should I be silent, ascribe it to my engagements here.faithfully yoursJos: C: Cabell